                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:19-cv-00333-MR

PAUL VALDEZ-BEY,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
FNU CASTALONE, et al.,           )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on Plaintiff’s filing. [Doc. 37].

     Plaintiff has been repeatedly admonished in the case regarding filing

improper documents with the Court. [See Docs. 32, 36]. Recently the Court

advised Plaintiff as follows: “Should Plaintiff file documents in this case

in the future that fail to comply with the Clerk’s instructions, they will

be summarily dismissed and/or stricken.” [Doc. 36]. Plaintiff has again

filed an improper document with the Court [Doc. 37] and it will be stricken

from the record in this matter in accordance with the Court’s previous

admonition. The Court will however direct the Clerk to mail Plaintiff a blank

summons.

     IT IS, THEREFORE, ORDERED that Plaintiff’s filing [Doc. 37] is

hereby STRICKEN from the record in this matter.



        Case 1:19-cv-00333-MR Document 39 Filed 04/27/21 Page 1 of 2
        The Clerk is respectfully instructed to mail Plaintiff a blank summons

form.

        IT IS SO ORDERED.
                                    Signed: April 26, 2021




                                        2

          Case 1:19-cv-00333-MR Document 39 Filed 04/27/21 Page 2 of 2
